Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 8, and 15 being independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/287,439 in view of U.S. Patent App. Pub. No. 2017/0286626 to Jayakumar et al. (“Jayakumar”) and U.S. Patent App. Pub. No. 2013/0290008 to Rosenblum (“Rosenblum”).  For reference, a claim chart comparing the claims is provided below.  The Examiner has underlined limitations in the copending application that map to limitations recited in present claim 1, and bolded limitations in present claim 1 missing from the copending application.  


Claim 1 of the present application
A method implemented with one or more processors, comprising: 

retrieving, from a plurality of data sources, data indicative of a plurality of medical events associated with a subject, wherein the data includes: a narrative data record that describes a first medical event of the plurality of medical events associated with the subject, and a structured, non-narrative data record that conveys a second medical event of the plurality of medical events associated with the subject; 

performing natural language processing on the narrative data record to extract one or more concepts associated with the first medical event; 

associating each of the plurality of medical events with a respective timestamp; 

assembling, based on the plurality of medical events and associated timestamps, a timeline data structure associated with the subject; and 







causing a visual timeline indicative of the plurality of medical events to be rendered on a display based on the timeline data structure, wherein each respective medical event of the plurality of medical events is represented in the visual timeline by a graphical element that is operable to cause additional information about the respective medical event to be output.
A method implemented with one or more processors, comprising:

retrieving, from a plurality of data sources, data indicative of a plurality of medical events associated with a subject; 













associating each of the plurality of medical events with a respective timestamp; 

assembling, based on the plurality of medical events and associated timestamps, a timeline data structure associated with the subject; 

analyzing the timeline data structure to identify one or more inconsistencies between two or more medical events of the plurality of medical events associated with the subject; and 

causing a visual timeline indicative of the plurality of medical events to be rendered on a display based on the timeline data structure, wherein each respective medical event of the plurality of medical events is represented in the visual timeline by a graphical element, and wherein two or more of the graphical elements that are associated with the two or more medical events for which the one or more inconsistencies were identified are visually distinguished from other graphical elements.


analyzing the timeline data structure to identify one or more inconsistencies between two or more medical events of the plurality of medical events associated with the subject, Jayakumar nevertheless teaches ([0043]) that it was known in the healthcare informatics art to detect conflicts (“inconsistencies”) between two or more events of a patient on a timeline which would advantageously allow for correction of such conflicts and thereby more accurate records.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have analyzed the timeline data structure of claim 1 of the copending application to identify one or more inconsistencies between two or more medical events of the plurality of medical events associated with the subject as taught by Jayakumar to advantageously allow for correction of such conflicts and thereby more accurate records.
Furthermore, the combination of claim 1 of the copending application and Jayakumar appears to be silent regarding wherein two or more of the graphical elements that are associated with the two or more medical events for which the one or more inconsistencies were identified are visually distinguished from other graphical elements.
Nevertheless, Rosenblum teaches (Figure 2 and [0043]) that it was known in the healthcare informatics art to display conflicting events in a timeline (e.g., where the conflicting events are represented by various graphical elements such as text and bars) in a particular color or in some other distinguishing highlight to denote the conflict which would advantageously alert users of the conflict thereby allowing for resolution of the same.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphical elements of the 

Regarding claim 2 of the present application, while the combination of claim 1 of the copending application along with Jayakumar and Rosenblum as combined above does not recite that the analyzing includes semantically analyzing the plurality of medical events such that the one or more inconsistencies include semantic inconsistencies, [0043] of Jayakumar discusses one example where one event of a doctor prescribing bloodwork is determined to be in conflict with another event of a nurse indicating that a patient’s vein has collapsed and that bloodwork may be difficult; in order to determine such conflict, the events would be semantically analyzed (e.g., their meaning would have to be assessed) such that the detected conflict/inconsistency is a “semantic inconsistency” (the meaning of prescribing bloodwork is inconsistent with the meaning of a patient’s vein has collapsed and that bloodwork may be difficult).  This would advantageously expedite identification of inconsistencies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the analyzing in the combination of claim 1 of the copending application along with Jayakumar and Rosenblum to include semantically analyzing the events as taught by Jayakumar to advantageously expedite identification of inconsistencies.

analyzing includes searching for identity relationships between the events, [0043] of Jayakumar discusses one example where different events both relate to bloodwork and another example where different events both relate to radiation therapy; accordingly, the conflict/inconsistency analysis involves searching for identity relationships in the events (e.g., two or more events that relate to bloodwork to assess whether they are inconsistent, etc.).  This would advantageously expedite identification of inconsistencies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the analyzing in the combination of claim 1 of the copending application along with Jayakumar and Rosenblum to include searching for identity relationships between events as taught by Jayakumar to advantageously expedite identification of inconsistencies.

Regarding claim 5 of the present application, while the combination of claim 1 of the copending application along with Jayakumar and Rosenblum as combined above does not recite classifying the events into one of a number of predetermined temporal categories, Figure 2A of Jayakumar illustrates how some events are classified into a Wed. Oct. 8 temporal category and other events are classified into a Tues Oct. 7 temporal category which would advantageously facilitate ordered review of the events.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the combination of claim 1 of the copending 

Regarding claim 6 of the present application, the combination of claim 1 of the copending application along with Jayakumar and Rosenblum as specifically combined in relation to claim 5 appears to be silent regarding wherein the analyzing includes refraining from comparing two medical events of the plurality of medical events that are classified into incompatible temporal categories.
Nevertheless, Rosenblum teaches ([0043] and Figure 2) that it was known in the healthcare informatics art for a conflict/inconsistency to occur when two events involving the same staff member appear to be assigned to the same shift (temporal category) whereby other events on different shifts/incompatible temporal categories are thereby not disclosed as being compared for conflict purposes because they do not fit the definition of a conflict.  This arrangement would advantageously conserve computing resources by limiting conflict/inconsistency assessment to those situations where conflicts/inconsistencies are more likely than others to occur.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the analyzing in the system of the combination of claim 1 of the copending application along with Jayakumar and Rosenblum to have included refraining from comparing two medical events of the plurality of medical events that are classified into incompatible temporal categories as taught by Rosenblum to conserve computing resources by limiting conflict/inconsistency assessment to those situations where conflicts/inconsistencies are more likely than others to occur.


Claims 15-17, 19, and 20 are rejected in view of the combination of claim 1 of the copending application along with Jayakumar and Rosenblum as respectively discussed above in relation to claims 1-3, 5, and 6.

Claim 4, 11, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/287,439 in view of U.S. Patent App. Pub. No. 2017/0286626 to Jayakumar et al. (“Jayakumar”) and U.S. Patent App. Pub. No. 2013/0290008 to Rosenblum (“Rosenblum”) as respectively applied to claims 1, 8, and 15 of the present application above, and further in view of U.S. Patent App. Pub. No. 2007/0094188 to Pandya et al. (“Pandya”):
Regarding claim 4 of the present application, the combination of claim 1 of the copending application along with Jayakumar and Rosenblum appears to be silent regarding the analyzing includes applying attributes of at least two of the plurality of medical events as input across a trained machine learning model to generate output, wherein the output is indicative of the one or more inconsistencies.
Nevertheless, Pandya teaches ([0048]-[0049]) that it was known in the healthcare informatics art to apply a trained machine learning model to a medical record that includes various “events” (as noted at [0045]) (which would consist of applying some attributes of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the analyzing in the combination of claim 1 of the copending application along with Jayakumar and Rosenblum to have included applying attributes of at least two of the plurality of medical events as input across a trained machine learning model to generate output wherein the output is indicative of the one or more inconsistencies as taught by Pandya to advantageously allow for rectification thereof and therefore more accurate records.

Claims 11 and 18 are rejected in view of the combination of claim 1 of the copending application along with Jayakumar, Rosenblum, and Pandya as discussed above in relation to claim 4.

Claims 7 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/287,439 in view of U.S. Patent App. Pub. No. 2017/0286626 to Jayakumar et al. (“Jayakumar”) and U.S. Patent App. Pub. No. 2013/0290008 to Rosenblum (“Rosenblum”) as respectively applied to claims 1 and 8 of the present application above, and further in view of U.S. Patent App. Pub. No. 2019/0286743 to Lecue et al. (“Lecue”):
Regarding claim 7 of the present application, the combination of claim 1 of the copending application along with Jayakumar and Rosenblum appears to be silent regarding wherein the analyzing includes navigating a phenotype decision tree based on attributes of at least two of the plurality of medical events.
Nevertheless, Lecue teaches ([0050] and Figure 3) that it was known in the healthcare informatics art to analyze various event attributes related to clinical trials (e.g., paracetamol and alcohol consumption resulting in only vomiting) in view of knowledge in an ontology/decision tree (e.g., that taking paracetamol and alcohol should result in both vomiting and headache) to determine an inconsistency which would advantageously allow for identification of the root cause of the inconsistency ([0052]) and thereby improved understanding of causes and adverse effects.  The ontology/decision tree is a “phenotype” ontology/decision tree because it relates a subject’s behavior/health (e.g., vomiting, headache, etc.) to environmental factors/stimuli (e.g., taking medications and alcohol, etc.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the analyzing in the combination of claim 1 of the copending application along with Jayakumar and Rosenblum to have included navigating a phenotype decision tree based on attributes of at least two of the plurality of medical events as taught by Lecue to allow for identification of the root cause of the inconsistency and thereby improved understanding of causes and adverse effects.  

Claim 14 is rejected in view of the combination of claim 1 of the copending application along with Jayakumar, Rosenblum, and Lecue as discussed above in relation to claim 7.

These are provisional nonstatutory double patenting rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 are directed to a method (i.e., a process), claims 8-14 are directed to a non-transitory computer-readable medium (i.e., a manufacture), and claims 15-20 are directed to a system (i.e., a machine).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

A system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations: 
retrieving, from a plurality of data sources, data indicative of a plurality of medical events associated with a subject; 
associating each of the plurality of medical events with a respective timestamp; 
assembling, based on the plurality of medical events and associated timestamps, a timeline data structure associated with the subject; 
analyzing the timeline data structure to identify one or more inconsistencies between two or more medical events of the plurality of medical events associated with the subject; and 
causing a visual timeline indicative of the plurality of medical events to be rendered on a display based on the timeline data structure, wherein each respective medical event of the plurality of medical events is represented in the visual timeline by a graphical element, and wherein two or more of the graphical elements that are associated with the two or more medical events for which the one or more inconsistencies were identified are visually distinguished from other graphical elements.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because associating medical events (e.g., diagnoses, lab results, etc.) of a subject with timestamps and analyzing the events/timestamps to identify “inconsistencies” between two or 
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2-7, 9-14, and 16-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 2, 9, and 16, these claims recite that the analyzing includes semantically analyzing the events to identify semantic inconsistencies which is an evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind (“mental processes”).
-In relation to claims 3, 10, and 17, these claims recite that the analyzing includes searching for identity relationships between two or more of the medical events which is an evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind (“mental processes”).
-In relation to claims 4, 11, and 18, these claims recite that the analyzing includes applying attributes of at least two of the events as input across a trained model to generate output indicative of the inconsistencies which is an evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind (“mental processes”).
-In relation to claims 5, 12, and 19, these claims further include classifying the events into temporal categories which is an evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind (“mental processes”).

-In relation to claims 7 and 14, these claims recite that the analyzing includes navigating a phenotype decision tree based on event attributes which is an evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)): 
retrieving, from a plurality of data sources, data indicative of a plurality of medical events associated with a subject (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
associating each of the plurality of medical events with a respective timestamp; 
assembling, based on the plurality of medical events and associated timestamps, a timeline data structure associated with the subject (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
analyzing the timeline data structure to identify one or more inconsistencies between two or more medical events of the plurality of medical events associated with the subject; and 
causing a visual timeline indicative of the plurality of medical events to be rendered on a display based on the timeline data structure, wherein each respective medical event of the plurality of medical events is represented in the visual timeline by a graphical element (using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)), and wherein two or more of the graphical elements that are associated with the two or more medical events for which the one or more inconsistencies were identified are visually distinguished from other graphical elements (mere field of use limitation as noted below, see MPEP § 2106.05(h)).
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the processor(s), memory, and instructions, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding rending a visual timeline of the events represented by graphical elements on a display, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how the inconsistent events are visually distinguished from other graphical elements, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or 
For these reasons, representative independent claim 15 and analogous independent claims 1 and 8 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 15 and analogous independent claims 1 and 8 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 4, 11, and 18: Regarding the trained learning model being a “machine” learning model, such limitation does no more than merely use a computer as a tool to perform the abstract idea.  
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as 
As discussed above, the additional limitations of the processor(s), memory, and instructions amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving data from data sources indicative of subject events which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as it merely consists receiving data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0286626 to Jayakumar et al. (“Jayakumar”) in view of U.S. Patent App. Pub. No. 2013/0290008 to Rosenblum (“Rosenblum”):
a method (method 500 in Figure 5) implemented with one or more processors ([0051]), comprising: 
retrieving, from a plurality of data sources, data indicative of a plurality of medical events associated with a subject (step 502 in Figure 5 and [0049] disclose receiving clinical information items associated with a patient/subject from a plurality of information sources while [0022] notes how the clinical information items can include various types of medical events such as physical exams, imaging scans, lab orders, etc.); 
associating each of the plurality of medical events with a respective timestamp (step 502 in Figure 5 and [0023] note how each clinical information item has a time associated therewith); 
assembling, based on the plurality of medical events and associated timestamps, a timeline data structure associated with the subject (step 506 in Figure 5 discloses how the clinical information items are ordered according to their associated times; as the invention is carried out on a computer per [0051], then such ordered clinical information items would be assembled according to their times in a data structure); 
analyzing the timeline data structure to identify one or more inconsistencies between two or more medical events of the plurality of medical events associated with the subject ([0043] discusses how conflicts (“inconsistencies”) between two or more of the events can be detected); and 
causing a visual timeline indicative of the plurality of medical events to be rendered on a display based on the timeline data structure (step 508 in Figure 5, [0024], and Figure 2A disclose illustrate generation of a visual clinical timeline of the plurality of medical events based on the timeline data structure , wherein each respective medical event of the plurality of medical events is represented in the visual timeline by a graphical element (indicators 306 in [0034] and Figure 3A, not labeled but also illustrated in Figure 2A)... 
While [0043]-[0044] of Jayakumar discuss how alerts/warnings can be generated and displayed for users in the case of the conflicts/inconsistencies, Jayakumar appears to be silent regarding wherein two or more of the graphical elements that are associated with the two or more medical events for which the one or more inconsistencies were identified are visually distinguished from other graphical elements.
Nevertheless, Rosenblum teaches (Figure 2 and [0043]) that it was known in the healthcare informatics art to display conflicting events in a timeline (e.g., where the conflicting events are represented by various graphical elements such as text and bars) in a particular color or in some other distinguishing highlight to denote the conflict which would advantageously alert users of the conflict thereby allowing for resolution of the same.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphical elements of the conflicting/inconsistent events of Jayakumar to have been visually distinguished from other graphical elements as taught by Rosenblum to advantageously alert users of the conflict thereby allowing for resolution of the same.

Regarding claim 2, the Jayakumar/Rosenblum combination discloses the method of claim 1, further including semantically analyzing the plurality of medical events, and the one or more inconsistencies include one or more semantic inconsistencies ([0043] of Jayakumar discusses one example where one event of a doctor prescribing bloodwork is determined to be in conflict with another event of a nurse indicating that a patient’s vein has collapsed and that 

Regarding claim 3, the Jayakumar/Rosenblum combination discloses the method of claim 1, further including wherein the analyzing comprises searching for identity relationships between two or more of the plurality of medical events ([0043] of Jayakumar discusses one example where different events both relate to bloodwork and another example where different events both relate to radiation therapy; accordingly, the conflict/inconsistency analysis involves searching for identity relationships in the events (e.g., two or more events that relate to bloodwork to assess whether they are inconsistent, etc.).

Regarding claim 5, the Jayakumar/Rosenblum combination discloses the method of claim 1, further including classifying each of the plurality of medical events into one of a predetermined number of temporal categories (Figure 2A of Jayakumar illustrates how some events are classified into a Wed. Oct. 8 temporal category and other events are classified into a Tues Oct. 7 temporal category).

Regarding claim 6, the Jayakumar/Rosenblum combination, as specifically combined in relation to claim 5, appears to be silent regarding wherein the analyzing includes refraining from comparing two medical events of the plurality of medical events that are classified into incompatible temporal categories.
Nevertheless, Rosenblum teaches ([0043] and Figure 2) that it was known in the healthcare informatics art for a conflict/inconsistency to occur when two events involving the same staff member appear to be assigned to the same shift (temporal category) whereby other events on different shifts/incompatible temporal categories are thereby not disclosed as being compared for conflict purposes because they do not fit the definition of a conflict.  This arrangement would advantageously conserve computing resources by limiting conflict/inconsistency assessment to those situations where conflicts/inconsistencies are more likely than others to occur.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the analyzing in the system of the Jayakumar/Rosenblum combination to have included refraining from comparing two medical events of the plurality of medical events that are classified into incompatible temporal categories as taught by Rosenblum to conserve computing resources by limiting conflict/inconsistency assessment to those situations where conflicts/inconsistencies are more likely than others to occur.

	Regarding claim 8, Jayakumar discloses at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations ([0054] discloses computer readable media storing program instructions for use by a data processing system (processor(s)).


	Claims 9, 10, 12, and 13 are rejected in view of the Jayakumar/Rosenblum combination as respectively discussed above in relation to claims 2, 3, 5, and 6.

Regarding claim 15, Jayakumar discloses a system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations ([0054] discloses computer readable media (memory) storing program instructions for use by a data processing system (processor(s)): 
	The remaining limitations of claim 15 are disclosed by the Jayakumar/Rosenblum combination as discussed above in relation to claim 1.
	
Claims 16, 17, 19, and 20 are rejected in view of the Jayakumar/Rosenblum combination as respectively discussed above in relation to claims 2, 3, 5, and 6.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0286626 to Jayakumar et al. (“Jayakumar”) in view of U.S. Patent App. Pub. No. 2013/0290008 to Rosenblum (“Rosenblum”) as respectively applied to claims 1, 8, and 15 above, and further in view of U.S. Patent App. Pub. No. 2007/0094188 to Pandya et al. (“Pandya”):
wherein the analyzing comprises applying attributes of at least two of the plurality of medical events as input across a trained machine learning model to generate output, wherein the output is indicative of the one or more inconsistencies.
Nevertheless, Pandya teaches ([0048]-[0049]) that it was known in the healthcare informatics art to apply a trained machine learning model to a medical record that includes various “events” (as noted at [0045]) (which would consist of applying some attributes of the events as input across the model) in order to determine inconsistencies (output of the model) which would advantageously allow for rectification thereof and therefore more accurate records.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the analyzing in the Jayakumar/Rosenblum combination to have included applying attributes of at least two of the plurality of medical events as input across a trained machine learning model to generate output wherein the output is indicative of the one or more inconsistencies as taught by Pandya to advantageously allow for rectification thereof and therefore more accurate records.

Claims 11 and 18 are rejected in view of the Jayakumar/Rosenblum/Pandya combination as discussed above in relation to claim 4.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0286626 to Jayakumar et al. (“Jayakumar”) in view of U.S. Patent App. Pub. No. 2013/0290008 to Rosenblum (“Rosenblum”) as respectively applied to claims 1 and 8 above, and further in view of U.S. Patent App. Pub. No. 2019/0286743 to Lecue et al. (“Lecue”):
Regarding claim 7, the Jayakumar/Rosenblum combination discloses the method of claim 1, but appears to be silent regard wherein the analyzing includes navigating a phenotype decision tree based on attributes of at least two of the plurality of medical events.
Nevertheless, Lecue teaches ([0050] and Figure 3) that it was known in the healthcare informatics art to analyze various event attributes related to clinical trials (e.g., paracetamol and alcohol consumption resulting in only vomiting) in view of knowledge in an ontology/decision tree (e.g., that taking paracetamol and alcohol should result in both vomiting and headache) to determine an inconsistency which would advantageously allow for identification of the root cause of the inconsistency ([0052]) and thereby improved understanding of causes and adverse effects.  The ontology/decision tree is a “phenotype” ontology/decision tree because it relates a subject’s behavior/health (e.g., vomiting, headache, etc.) to environmental factors/stimuli (e.g., taking medications and alcohol, etc.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the analyzing to have included navigating a phenotype decision tree based on attributes of at least two of the plurality of medical events in the system of the Jayakumar/Rosenblum combination as taught by Lecue to allow for identification of the root cause of the inconsistency and thereby improved understanding of causes and adverse effects.  

Claim 14 is rejected in view of the Jayakumar/Rosenblum/Lecue combination as discussed above in relation to claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686  

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686